Case: 14-30972      Document: 00512984453         Page: 1    Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-30972                           March 27, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BUNNIE MORRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CR-239-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Bunnie Morris appeals the 29-month below-guidelines sentence imposed
following her guilty plea conviction for bank fraud in violation of 18 U.S.C.
§ 1344. Morris challenges the district court’s application of a two-level increase
for abuse of a position of trust. See U.S.S.G. § 3B1.3. For the § 3B1.3 increase
to apply, the defendant must have occupied a position of trust




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30972    Document: 00512984453     Page: 2   Date Filed: 03/27/2015


                                 No. 14-30972

and used the position to conceal or facilitate the crime.     United States v.
St. Junius, 739 F.3d 193, 209 (5th Cir. 2013). Review is for clear error. United
States v. Pruett, 681 F.3d 232, 248 (5th Cir. 2012).
      Waste Auditors, Inc., employed Morris as a financial accountant or
bookkeeper from 1998 until 2009. President Irving Pratt hired Morris because
she was the wife of his good friend and treated her like “extended family, a
trusted confidant, and a key employee.”         Morris maintained records of
corporate spending; she prepared checks for expenses and payroll and obtained
the necessary signatures. In 2001, Morris began creating fictitious expenses
for different employees and forging their endorsement on the reimbursement
checks; forging Pratt’s signature on checks she had issued to herself and
altering the books to reflect that the checks had been voided; and authorizing
pay raises and bonuses for herself. For years, Pratt was concerned about the
lack of profitability in spite of steadily improving sales. Pratt and Morris
would meet regularly to discuss his financial concerns, and Pratt would
identify “an area of expense to investigate.” Morris, however, “would come in
after hours and on weekends to create a false report hiding her dishonest
deeds.” Between 2001 and 2009, Morris stole a total of $579,050.32.
      Morris contends that the district court erred by finding that she was in
a position of trust because such a position requires managerial or professional
discretion while her position was merely clerical. However, it was because of
her position that she knew how expenses were tracked and knew how to falsify
her bookkeeping records. Furthermore, Morris was tasked with investigating
her own fraud. The fact that Pratt relied on Morris to investigate expenses in
areas of concern and trusted her falsified reports is what allowed her to
continue stealing and to conceal her crime for eight years. It is this lack of
supervision and her employer’s reliance on her investigations that



                                       2
    Case: 14-30972     Document: 00512984453     Page: 3   Date Filed: 03/27/2015


                                  No. 14-30972

distinguishes her position from one that is merely clerical. See United States
v. Brown, 7 F.3d 1155, 1161 (5th Cir. 1993) (“[T]he primary trait that
distinguishes a person in a position of trust from one who is not is the extent
to which the position provides the freedom to commit a difficult-to-detect
wrong.”) (internal quotation marks and citation omitted). Morris has failed to
show that the district court clearly erred when it assessed a two-level increase
to her offense level under § 3B1.3 for abuse of a position of trust.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3